                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 INÉS MARÍA JELÚ IRAVEDRA,

          Plaintiff,
                                             CIVIL NO. 16-1585(RAM)
             v.

 MUNICIPALITY OF GUAYNABO, et
 al.,

          Defendants.


                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court is Plaintiff’s Motion in Limine to

Exclude the Report and Proffered Testimony Of Dr. Cynthia Casanova

Pelosi.    (Docket     No.   252).   After   reviewing   said    motion,    the

Municipality of Guaynabo’s opposition at Docket No. 264, and the

applicable law, the Court hereby GRANTS Plaintiff’s motion to

exclude the proffered expert testimony of Dr. Cynthia Casanova

Pelosi. Simply put, the report does not meet the requirements of

Fed. R. Evid. 702. Moreover, the report invades the province of

the Court by delving into legal standards and it invades the

province of the jury by opining as to Plaintiff’s credibility.

                                 I. BACKGROUND

     On    March   31,   2016,   Inés   María    Jelú-Iravedra    (“Jelú”    or

“Plaintiff”) filed a Complaint against her former employer, the

Municipality of Guaynabo (“the Municipality” or “Defendant”) for
Civil No. 16-1586 (RAM)                                              2


alleged sex-based discrimination, sexual harassment in the form of

hostile    work   environment,   retaliation,   and   vicarious   tort

liability. (Docket No. 1). Plaintiff also presented a claim for

damages against the alleged harasser, co-defendant Héctor O’Neill-

Rosa (“O’Neill-Rosa”). Id. The Complaint includes multiple causes

of action, including a request for compensation of the mental

damages allegedly caused by both Defendants. (Docket No. 1 at 32-

33).

       In the Joint Proposed Pre-Trial Conference Memorandum filed

on April 22, 2019, the Municipality lists psychiatrist Dr. Cynthia

Casanova-Pelosi (“Dr. Casanova”) as its expert witness. (Docket

No. 251 at 86). Specifically, they indicate that Dr. Casanova’s

testimony shall consist of “an opinion regarding her psychiatric

evaluation of plaintiff, which includes, among other matters,

plaintiff’s psychosocial history, mental status exam, diagnostic

impression, and psychiatric opinion in relation to the issue of

plaintiff’s claim for emotional damages.” Id.

       That same day, Plaintiff filed multiple motions in limine,

including a Motion in Limine to Exclude the Report and Proffered

Testimony of Dr. Cynthia Casanova Pelosi (“Motion in Limine”).

(Docket No. 252). Plaintiff’s Motion in Limine offered four (4)

reasons as to why Dr. Casanova’s report and testimony should be

stricken from the record: (1) Dr. Casanova’s selective summary of

the facts is not specialized knowledge; (2) the report includes
Civil No. 16-1586 (RAM)                                                         3


legal conclusions beyond her field of expertise; (3) she does not

provide the methodology used to reach her diagnosis nor does she

identify the origin of Plaintiff’s symptoms; and (4) Dr. Casanova’s

conclusions regarding Plaintiff’s credibility are inadmissible.

(Docket No. 252 at 3-11).

     On May 20, 2019, the Municipality filed its Omnibus Response

in Opposition to Plaintiff’s Motions in Limine at Docket Nos. 252-

256. (Docket No. 264). In their Response, Defendant posits that

although the summary of the facts provided by Dr. Casanova in her

report is not scientific knowledge, it is still necessary for her

diagnosis to comply with Fed. R. Evid. 702(b). (Docket No. 264 at

4-5). While the Municipality concedes that the expert report

includes    legal    standards,    it   insists    that   they   only   provide

“context” and were not the basis for the diagnosis. (Docket No.

264 at 7-8). In the alternative, Defendant argues that the portion

of the report that includes cases and legal standards could be

addressed with a limiting instruction to the jury. (Docket No. 264

at 8).     The Municipality denies Plaintiff’s allegation that Dr.

Casanova did not indicate the methodology                 used to reach her

diagnosis    and    cites   the   portion   of    the   report   in   which   the

psychiatrist indicates that she interviewed Plaintiff for four

hours and reviewed eighteen other sources. (Docket Nos. 264 at 5

and 252-2 at 2). Furthermore, Defendant contends that Dr. Casanova

did not have the obligation to identify the source of Plaintiff’s
Civil No. 16-1586 (RAM)                                                      4


symptoms. (Docket No. 264 at 7). Lastly, although the Municipality

concedes    that   generally,    an     expert’s    opinion     regarding   a

witness’s’ truthfulness is inadmissible pursuant to Fed. R. Evid.

702,   it   maintains   that   expert   testimony    may   be   admitted    to

establish a witness’s character for truthfulness. (Docket No. 264

at 9).

                               II. STANDARD

  A. Expert Witness Testimony in General

       Federal Rule of Evidence 702 governs the admissibility of

expert witness testimony. Pursuant to this rule, trial judges are

tasked with “ensuring that an expert’s testimony both rests on

reliable foundation and is relevant to the task at hand.” Daubert

v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993) (emphasis

added). Specifically, Fed. R. Evid. 702 establishes that:

            A witness who is qualified as an expert by
            knowledge, skill, experience, training, or
            education may testify in the form of an
            opinion or otherwise if:
            (a) the expert’s scientific, technical, or
            other specialized knowledge will help the
            trier of fact to understand the evidence or to
            determine a fact in issue;
            (b) the testimony is based on sufficient facts
            or data;
            (c) the testimony is the product of reliable
            principles and methods; and
            (d) the expert has reliably applied the
            principles and methods to the facts of the
            case.

       Therefore, under Fed. R. Evid. 702(a), expert testimony is

relevant and admissible if it consists of specialized knowledge
Civil No. 16-1586 (RAM)                                                          5


that will assist the trier of fact. To determine if proffered

testimony will assist the trier of fact, courts must determine

“whether the untrained layman would be qualified to determine

intelligently and to the best degree, the particular issue without

enlightenment from those having a specialized understanding of the

subject matter involved.” United States v. Shay, 57 F.3d 126, 132

(1st Cir. 1995) (quoting United States v. Montas, 41 F.3d 775, 783

(1st Cir. 1994).

      When    assessing     the   foundation      of   proffered      specialized

knowledge, judges must assume the “role of gatekeepers to screen

expert testimony that although relevant, was based on unreliable

scientific methodologies.” González–Pérez v. Gómez-Águila, 296

F.Supp.2d 110, 113 (D.P.R. 2003) (citing Daubert, 509 U.S. at 597

(1993)). The Supreme Court has established four (4) factors to

assist trial courts when assessing the reliability of expert

testimony and its underlying methodology: (1) whether the expert’s

theory or technique is generally accepted as reliable in the

scientific community; (2) whether the theory or technique in

question can be, and has been, tested; (3) whether the theory or

technique has been subjected to peer review and publication; and

(4)   the    known   or   potential   rate   of    error   of   the    theory   or

technique. Daubert, 509 U.S. at 588-594.

      When applying these factors and performing their gatekeeping

function, judges must focus “solely on principles and methodology,
Civil No. 16-1586 (RAM)                                                     6


not on the conclusions that they generate.” Id. at 595. However,

given that conclusions and methodology are not entirely distinct

from one another, judges “may conclude that there is simply too

great   an   analytical   gap   between   the    data   and    the    opinion

proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

Accordingly, expert testimony is inadmissible if it merely states

an   expert’s    qualifications,    their       conclusions,    and     their

assurances of reliability. See Daubert v. Merrell Dow Pharm., Inc.,

43 F.3d 1311, 1319 (9th Cir. 1995).

     What constitutes as reliable methodology under Fed. R. Evid.

702 and Daubert varies depending on the nature of the proffered

expert testimony and their specialized knowledge. With regards to

psychologist and psychiatrist expert testimony, courts routinely

accept the following methodologies under Daubert: medical history

and/or record review, personal interviews, patient observation,

physical examination, administration of standard psychological

tests, clinical rating scales and background facts. See Qube Films

Ltd. v. Padell, 2016 WL 888791, at *2 n. 1 (S.D.N.Y. Mar. 1, 2016)

(citing United States v. Finley, 301 F.3d 1000, 1008-09 (9th Cir.

2000)); Israel v. Spring Indus., Inc., 2006 WL 3196956, at *10

(E.D.N.Y. Nov. 3, 2006).

     To ensure reliability and intellectual rigor, all experts are

required to “produce a written report or testimony supported by an

accepted methodology that is based on substantial scientific,
Civil No. 16-1586 (RAM)                                                     7


technical, or other specialized knowledge.” Figueroa v. Simplicity

Plan de Puerto Rico, 267 F. Supp. 2d 161, 164 (D.P.R. 2003).

“Failure to provide a testimony or a report detailing the basis

for the expert's opinion in a comprehensive scientific manner can

cause the expert witness and his report to be eliminated from

trial.” Id. (citing Justo Arenas & Carol M. Romey, Professional

Judgement Standard and Losing Games for Psychology, Experts and

the Courts, 68 Rev. Jur. U.P.R. 159, 180 (1999)).

     These reports must also comply with Federal Rule of Civil

Procedure 26(a)(2)(B) to be admissible. Fed. R. Civ. P. 26(a)(2)(B)

requires that expert reports contain the following information:

           (i) a complete statement of all opinions the
           witness will express and the basis and reasons
           for them;
           (ii) the facts or data           considered    by    the
           witness in forming them;
           (iii) any exhibits that will           be     used   to
           summarize or support them;
           (iv) the witness's qualifications, including
           a list of all publications authored in the
           previous 10 years;
           (v) a list of all other cases in which, during
           the previous 4 years, the witness testified as
           an expert at trial or by deposition; and
           (vi) a statement of the compensation to be
           paid for the study and testimony in the case.

                            III. DISCUSSION

  A. An Expert’s Summary of the Facts

     In her     Motion In Limine, Plaintiff seeks to strike the

portions   of   Dr.   Casanova’s   report    dedicated    to    “selectively”
Civil No. 16-1586 (RAM)                                                               8


summarizing     the   facts   because    (1)       they    do    not       consist   of

specialized knowledge and (2) said facts will be made available to

the jury regardless of the expert testimony. (Docket No. 252 at

3). In response, the Municipality asserts that Dr. Casanova needed

to incorporate “sufficient facts” in her report to comply with

Fed. R. Evid. 702(b), regardless of whether they would later be

made available to the jury. (Docket No. 264 at 5).

     When an expert simply acts “as a narrator of the facts,” they

are not utilizing reliable methodology nor conveying opinions

based on their knowledge or expertise. Tchatat v. City of New York,

315 F.R.D. 441, 445 (S.D.N.Y. 2016) (quoting Luitpold Pharms.,

Inc. v. Ed. Geistlich Sohne A.G. Fur Chemische Industrie, 2015 WL

5459662, at *3 (S.D.N.Y. 2015)). Thus, the mere narration on its

own fails to comply with Daubert and would not be inadmissible.

Id. at 444.

     Furthermore, under Fed. R. Evid. 403, a court may “exclude

relevant     evidence   if    its   probative       value       is    substantially

outweighed by a danger of […] needlessly presenting cumulative

evidence.” An unaccompanied summary of the facts based on witness

testimony and the contents of documentary evidence qualifies as

“needlessly cumulative” evidence. Therefore, the admissibility of

Dr. Casanova’s summary of the facts at Docket No. 252 at 3-6

depends    on   the   admissibility     of   the    rest    of       Dr.   Casanova’s

testimony.
Civil No. 16-1586 (RAM)                                                     9


    B. Legal References

      A significant portion of Section VII of Dr. Casanova’s report,

titled “Psychiatric Opinion related to the Issue of Emotional

Damages,” is dedicated to discussing legal standards and caselaw

regarding how to prove a sexual harassment case. (Docket No. 252-

2 at 12-13).1 Plaintiff correctly asserted that Dr. Casanova’s

summary of the applicable law is inadmissible given that this

“Court may not accept expert testimony as to the proper application

of laws of the U.S. or Puerto Rico.” Molinelli-Freytes v. Univ. of

Puerto Rico, 792 F. Supp. 2d 150, 156 (D.P.R. 2010).

      The Municipality does not argue that said legal standards are

admissible. On the contrary, the Municipality affirms that “Dr.

Casanova’s medical diagnosis of Jelú and her expert opinion would

not change at all if the[se] objected portions are eliminated from

the report.” Given that the legal standards were not the basis for

Dr.   Casanova’s   diagnosis,    the    Municipality   argues    that   their

inclusion should not result in the inadmissibility of the entire

report. Be that as it may, the report must be stricken in its

entirety for other reasons discussed below.

    C. A Reliable Diagnosis

      In sexual harassment cases such as this one, courts routinely

allow    both    treating     and      non-treating    psychologists      and


1 Without considering the pages that contain the expert’s Curriculum Vitae, a
review of the report demonstrates that the Dr. Casanova dedicated roughly ten
percent (10%) of the report to summarizing legal standards.
Civil No. 16-1586 (RAM)                                                               10


psychiatrists to testify as to whether the plaintiff experienced

emotional distress, or other medical conditions, caused by sexual

harassment.      Bachiocchi    v.   S.     New       England   Tel.   Co.,    2008    WL

11375363, at 7 (D. Conn. 2008); see e.g. Karcher v. Emerson Elec.

Co., 94 F.3d 502, 509 (8th Cir. 1996) cert. denied, 117 S. Ct.

1692    (1997)    (admitting      testimony          from     plaintiff’s    treating

psychiatrist tying her depression and emotional stress to her job-

related problems); Phillips v. Smalley Maint. Servs., Inc., 711

F.2d 1524, 1528 (11th Cir. 1983) (medical experts’ testimony that

plaintiff’s anxiety was related to the events surrounding her

termination,      and    not   caused      by    her     physical     problems,      was

admissible); O'Rourke v. City of Providence, 235 F.3d 713, 733-34

(1st Cir. 2001) (finding that treating-psychiatrist’s testimony

that plaintiff “was clearly depressed” because of harassment and

suffered from post-traumatic stress disorder supported the jury

award); Webb v. Hyman, 861 F.Supp. 1094, 1114 (D.D.C. 1994)

(psychologist testified that harassment caused plaintiff's mental

harm by bringing out deeply repressed emotions relating to her

childhood abuse).

       However, prior to being admissible, said expert testimony

must    still    comply    with     Fed.        R.    Evid.    702    and    Daubert’s

prerequisites      for    reliability       and       methodology.     Although      the

subject of expert testimony need not be known to a certainty in

order to be reliable, it must contain “more than subjective belief
Civil No. 16-1586 (RAM)                                                               11


or unsupported speculation.” Daubert, 509 U.S. 579, 590, 113 S.

Ct. 2786, 2795, 125 L. Ed. 2d 469 (1993). Moreover, Fed. R. Evid.

702(d) explicitly requires that experts “reliably appl[y] the

principles and methods to the facts of the case.”

     In Figueroa v. Simplicity Plan de Puerto Rico, another judge

in this District determined that conclusory expert testimony that

simply contradicts plaintiff’s damages claims was inadmissible.

267 F. Supp. 2d 161 (D.P.R. 2003). The defendant’s psychiatric

expert    in    Figueroa   contested       a     plaintiff’s      claim    that   their

personality changed due to defendant’s negligence. Id. at 165.

Specifically, the psychiatric report stated that “many things must

happen” for a personality to change and that the defendant’s

actions    could     not      have    modified          or   changed      plaintiff’s

personality. Id. The Court found that the expert's analysis was

conclusory because it did not explain what “triggers supposedly

cause    the    personality    of    an    individual        to   change,”    was    not

supported by any comprehensive scientific knowledge, and did not

display the method used to reach his conclusion. Id.

     Similarly, in the present case, Jelú takes issue with Dr.

Casanova’s diagnosis that her depression was not caused by sexual

harassment. Specifically, Plaintiff alleges that this diagnosis is

improper under Fed. R. Evid. 702 because Dr. Casanova did not

reveal    the    methodology    she       used    and    failed    to     identify    an
Civil No. 16-1586 (RAM)                                              12


alternative origin for Plaintiff’s symptoms. (Docket No. 252 at 8-

9).

      On the other hand, the Municipality affirms that Dr. Casanova

clearly stated that her methodology consisted of interviewing

Plaintiff on two (2) occasions for a total of four (4) hours and

reviewed eighteen (18) sources, including Plaintiff’s medical

records and psychiatric reports. (Docket Nos. 264 at 5-6; 252-2 at

2). Furthermore, the Municipality contends, without citing any

case law, that Dr. Casanova did not need to determine the root

cause of Plaintiff’s emotional distress to conclude that sexual

harassment was not its cause. (Docket No. 264 at 7).

      The diagnosis in controversy consists of merely one short

sentence. Namely, Dr. Casanova diagnosed Jelú with “[a]djustment

disorder with mixed anxiety and depression due to other employment

and/or personal stresses which began around December 2014 not

related to sexual harassment.” (Docket No. 252-2 at 12) (emphasis

added). The Court recognizes that Dr. Casanova precedes said

diagnosis with Jelú’s “psychosocial history,” which summarizes the

information   Dr.   Casanova   gathered   regarding   Jelú’s   family,

academic, marital, employment, medical and psychiatric history.

(Docket No. 252-2 at 6-12).       Furthermore, although it is not

explicitly explained in the report, the Court is willing to assume

that Dr. Casanova obtained the information for the psychosocial

history   through   appropriate   psychology   methodology   referenced
Civil No. 16-1586 (RAM)                                                 13


earlier in the report, such as interviewing Plaintiff and reviewing

her medical history. See Israel, 2006 WL 3196956, at *10 (holding

that case law suggests that using personal interviews, a medical

record review, clinical rating scales, and background facts of

past     symptoms,   behaviors,   and   experiences    are    appropriate

methodologies to form a reliable psychiatric opinion).

       However, at no point does Dr. Casanova explain what elements

of Plaintiff’s psychosocial history allowed her to reach the

conclusion that (1) Plaintiff is depressed and (2) that it was not

caused    by   sexual   harassment.   Specifically,   while   the   report

mentions that Plaintiff has been treated for depression in the

past and reports still feeling depressed and anxious, it fails to

indicate any of Plaintiff’s specific symptoms or why Dr. Casanova

herself believes that Plaintiff is anxious and depressed. (Docket

No. 252-2 at 11-12).

       When a plaintiff seeks to prove specific medical causation,

their expert “must at least address obvious alternative causes and

provide a reasonable explanation for dismissing specific alternate

factors identified by the defendant” in order to comply with

Daubert. Israel, 2006 WL 3196956, at *5 (emphasis added). Likewise,

although defendants do not need to “disprove causation” asserted

by a plaintiff, they must still “produce credible evidence which

tends to discredit or rebut the plaintiff's evidence.” Wilder v.

Eberhart, 977 F.2d 673, 676 (1st Cir. 1992) (emphasis added).
Civil No. 16-1586 (RAM)                                                       14


Therefore,     conclusory     statements     merely       contradicting       a

plaintiff’s evidence do not suffice to meet even this lenient

standard. Although Dr. Casanova did not have to pinpoint what else

besides     sexual   harassment     was   causing      Jelú’s   anxiety     and

depression, it is telling that she failed to mention or explain

the “other employment and/or personal stresses” which she claims

are responsible for Plaintiff’s symptoms. (Docket No. 252-2 at

12). In other words, Dr. Casanova did not provide a “reasonable

explanation” as to why sexual harassment is not a factor, let alone

the cause, of Jelú’s depression and anxiety. Moreover, stating

that these “stresses” began in December 2014 does not qualify as

providing    sufficient   details    to   make   the    diagnosis    any    less

speculative. See Happel v. Walmart Stores, Inc., 602 F.3d 820, 826

(7th Cir. 2010) (finding that a physician’s past experience and a

discussion of temporal proximity, in the absence of supporting

medical literature, “does not an expert opinion make”).

       Additionally, Dr. Casanova’s proffered expert testimony does

not provide any references to medical literature, psychiatric

authorities or other sources in support of its findings. (Docket

No. 252-2 at 2). See Marugame v. Johnson, 2014 WL 12591922, at *3

(D. Haw. 2014) (striking an expert psychiatrist’s testimony for

failing to “identify any of the psychiatric authorities or sources

that   he   compared   this   information   to    in    order   to   form    his

opinions.”). This Court has previously held that expert witness
Civil No. 16-1586 (RAM)                                                                15


reports that only offer conclusory opinions without providing

principles,     methods,     medical     literature     or   other      sources       to

analyze are inadmissible. Martinez v. United States, 2019 WL

3022497, at *5 (D.P.R. 2019), reconsideration denied.

  D. Expert Testimony Regarding Witness Credibility

       Determining    the    credibility     of   a    witness    is        a    function

reserved exclusively for the jury. See Anderson v. Liberty Lobby,

Inc.,    477   U.S.   242,   255   (1986);    United     States        v.       Gonzalez-

Maldonado, 115 F.3d 9, 15 (1st Cir. 1997) (“The competency of a

witness to testify is a determination to be made by the trial

judge, but issues of credibility are for the trier of fact.”).

Therefore,     “witnesses    may   not    opine   as    to   the credibility of

the testimony of other witnesses at the trial.” United States v.

Scop, 846 F.2d 135, 142 (2d Cir.), on reh'g, 856 F.2d 5 (2d Cir.

1988).

       Accordingly, “an expert's opinion that another witness is

lying or telling the truth is ordinarily inadmissible pursuant to

Rule     702    because      the    opinion       exceeds        the        scope     of

the expert's specialized knowledge and therefore merely informs

the jury that it should reach a particular conclusion.” Shay, 57

F.3d 126, 131 (1st Cir. 1995) (emphasis added). Other Circuit

Courts have similarly held that “expert testimony which does

nothing but vouch for the credibility of another witness” is

inadmissible because it “encroaches upon the jury's vital and
Civil No. 16-1586 (RAM)                                                      16


exclusive     function   to    make    credibility    determinations,       and

therefore does not ‘assist the trier of fact.’” United States v.

Charley, 189 F.3d 1251, 1267 (10th Cir. 1999) (emphasis added).

This limit applies to all witnesses, regardless of their expertise.

Therefore,    regardless      of   whether   an   expert   possess   “medical

knowledge and skills that relate directly to credibility,” they

are barred from opining as to whether a witness is being truthful.

United States v. Scop, 846 F.2d 135, 142 (2d Cir.), on reh'g, 856

F.2d 5 (2d Cir. 1988) (citing United States v. Azure, 801 F.2d

336, 340–41 (8th Cir. 1986)).

      This prohibition is particularly important in cases where the

witness in question is both a party and an alleged victim. See

Hoult v. Hoult, 57 F.3d 1, 7 (1st Cir. 1995). The First Circuit

has   found    that   when     an expert “testifies        with   respect   to

the credibility of a victim/witness there is a real danger that

jurors will lend too much credence to the expert's evaluation of

the victim's credibility, at the expense of their own independent

judgment of credibility.” Id. see also United States v. Fosher,

590 F.2d 381, 383 (1st Cir. 1979) (finding that “proffered expert

testimony [c]ould create a substantial danger of undue prejudice

and confusion because of its aura of special reliability and

trustworthiness.”)

      Despite the above, experts are not barred from discussing

credibility in absolute terms. Generally, under the Federal Rules
Civil No. 16-1586 (RAM)                                                   17


of Evidence, “expert testimony may be admitted to establish a

witness’s   character         for    truthfulness”       in    appropriate

circumstances. Shay, 57 F.3d at 131. Specifically, Fed. R. Evid.

608(a) allows a witness’s credibility to “be attacked or supported

by testimony about [their] reputation for having a character for

truthfulness or untruthfulness.” This is particularly pertinent in

cases   involves        testimony   from     expert     psychologists    or

psychiatrists.

     For example, in        Shay, the First Circuit found that the

District Court erred by excluding expert psychiatric testimony

stating that the defendant suffered from a mental disorder that

caused him to make false, grandiose statements, even against his

own self-interest. Shay, 57 F.3d at 133. Other Circuit Courts have

held that in sexual abuse cases, experts “can inform the jury of

characteristics    in    sexually   abused   children   and   describe   the

characteristics the alleged victim exhibits.” United States v.

Whitted, 11 F.3d 782, 785 (8th Cir. 1993) (citing United States v.

St. Pierre, 812 F.2d 417, 419–20 (8th Cir.1987)). Likewise, an

expert can indicate whether a victim’s symptoms, behavior, and/or

psychological test results are consistent with what is commonly

found in sexual abuse cases. See Parker v. Scott, 394 F.3d 1302,

1312 (10th Cir. 2005); Hellums v. Williams, 16 F. App'x 905, 911

(10th Cir. 2001).
Civil No. 16-1586 (RAM)                                                  18


     On the other hand, the Tenth Circuit has held that an expert

testifying that they “found no reason to question the victim’s

allegations” was inadmissible and “plainly invaded the jury’s

province to determine whether the victim was credible.” Hellums,

16 F. App'x at 911. In Nichols v. Am. Nat. Ins. Co., a sexual

harassment case under Title VII, the Eighth Circuit found that the

expert went beyond their diagnostic opinion by testifying that the

plaintiff had “poor psychiatric credibility,” “poor ability to

report    her   psychological   symptoms    accurately”   and    that   her

statements were affected by secondary (i.e. financial) gain and

malingering. Nichols v. Am. Nat. Ins. Co., 154 F.3d 875, 882 (8th

Cir. 1998). Furthermore, the Nichols Court found that the expert’s

testimony that Plaintiff’s claims needed to be weighed or else

“you can get a very skewed and inaccurate view of what actually

happened” created a “serious danger of confusing or misleading the

jury.” Id. at 882-883.

     In   her   Motion   In   Limine,   Plaintiff   highlights   five   (5)

instances in which she believes that Dr. Casanova’s expert report

included inadmissible opinions regarding her credibility. (Docket

No. 252 at 9-10). In their Opposition, the Municipality concurs

with Jelú that expert testimony regarding whether a witness is

lying is generally inadmissible. (Docket No. 264 at 9). However,

the Municipality contends that in those instances, Dr. Casanova’s

expert    testimony   merely    discusses   Plaintiffs    character     for
Civil No. 16-1586 (RAM)                                                             19


truthfulness as permitted by the Federal Rules of Evidence. Id.

Specifically,     the    Municipality          posits     that   “[a]lthough      Dr.

Casanova cannot testify that Jelú is lying, she may discuss her

personal   observations      during       Jelú’s    interview      and    all   other

information    used     to   support      her    diagnosis       that    […]    sexual

harassment is not the cause of her emotional state” without

“interfer[ing]      with     the        jury’s     role    of     judging       Jelú’s

credibility.” Id.

      However,    the    text      of    Dr.     Casanova’s      report     directly

contradicts this argument. In her report, Dr. Casanova states:

      It is my opinion, with reasonable degree of medical
      certainty, that Ms. Ines Jelu Iravedra’s claimed
      psychological damages is [sic] not documented prior to
      December 2014 as evidenced by the medical records
      provided and the [sic] she only began psychiatric
      treatment after she made her formal complaint in July
      2015, reason for which her claims of harassment in 2012-
      2014 are highly suspicious.[…]It is also highly suspect
      that despite her claimed overt rejections to Mr.
      O’Neill’s Rosa [sic] advances, she never lost her job
      and in fact was questionably promoted to Attorney III
      when other seemed more qualified.[…]It is my opinion
      that her motivations to make a formal complaint of sexual
      harassment in this case had more to do with her deficient
      evaluations as Attorney III and/or other employment or
      personal stresses she began to encounter in December
      2014 than any of her claims of sexual harassment. (Docket
      No. 252-2 at 14).2

      By asserting that Plaintiff’s “claims of harassment in 2012-

2014 are highly suspicious,” that it is “highly suspect” Jelú was



2 This excerpt of Dr. Casanova’s report contains three of the five instances
that Plaintiff cites in her Motion In Limine as inadmissible opinions regarding
her credibility. (Docket No. 252 at 10).
Civil No. 16-1586 (RAM)                                                     20


promoted     instead    of   losing   her   job,   and   that    Plaintiff’s

“motivations […] had more to do with her deficient evaluations […]

than any of her claims of sexual harassment,” Dr. Casanova goes

beyond the scope of her expertise to directly and explicitly cast

aspersion on Jelú’s claims. By using these phrases, Dr. Casanova

interferes    with     the   jury’s   exclusive    function     to   determine

Plaintiff’s credibility. Moreover, these statements simply cannot

be construed as an analysis of Plaintiff’s character. Dr. Casanova

does   not   conclude    that   Plaintiff’s   symptoms   or     behavior   are

inconsistent with what is commonly found in sexual harassment cases

nor does she diagnose Plaintiff with a condition that would affect

her ability to state the truth. See Shay, 57 F.3d at 133; Parker,

394 F.3d at 1312. Instead, the language in Dr. Casanova’s report

resembles the expert testimony found inadmissible by the Eight

Circuit in Nichols. See Nichols, 154 F.3d at 882-83. Namely, Dr.

Casanova contends, without providing any reasoning or methodology,

that Jelú’s sexual harassment claims were motivated by her negative

performance evaluations, much like the expert in Nichols who found

that a plaintiff’s statements were affected by secondary gain. Id.

Likewise, Dr. Casanova’s assertion that Jelú’s allegations are

“highly suspicious” and “highly suspect” are analogous to the

Nichols expert testimony claiming that the plaintiff provided a

“skewed and inaccurate view of what actually happened.” Id. Given

that Dr. Casanova did not provide any specialized knowledge as to
Civil No. 16-1586 (RAM)                                                                     21


Plaintiff’s character for truthfulness, it is also worth noting

that    she       would       not   be   qualified        to   offer    personal,     opinion

testimony as to Jelú’s reputation for truthfulness. See United

States v. Bedonie, 913 F.2d 782, 802 (10th Cir. 1990) (holding

that    a    witness          testifying     regarding         another’s      character    for

truthfulness must establish an appropriate foundation for their

opinion by showing “such acquaintance with the [person under

attack], the community in which he has lived and the circles in

which he has moved, as to speak with authority of the terms in

which generally he is regarded”).

       Beyond          being        an   inadmissible           assessment       of    Jelú’s

credibility,            Dr.    Casanova’s         conclusions     are    not    founded     on

adequate methodology and would be unhelpful to the jury in this

case.       Dr.        Casanova      does    not      reference        any    psychological

literature, experience or even details from her interview with

Jelú to back her finding that Plaintiff’s claims that she was

sexually harassed at work during the years 2012-2014 are “highly

suspicious.” (Docket No. 252-2 at 14). On the contrary, the sole

reasoning Dr. Casanova offers to support this conclusion is that

Jelú “only began psychiatric treatment after she made her formal

complaint         in    July    2015.”      Id.    Said    reasoning     is    void   of   any

specialized or scientific knowledge. Furthermore, a jury does not

need a psychiatrist’s expert testimony to assemble and analyze a

timeline of the events.
Civil No. 16-1586 (RAM)                                                    22


     Finally,   it   is   notable   that   Dr.    Casanova   prefaces    her

conclusion that Plaintiff’s claims are suspicious and motivated by

deficient   performance    evaluations     by    stating   that   they   were

achieved “with a reasonable degree of medical certainty.”           (Docket

No. 252-2 at 14). This language underscores the danger of undue

prejudice that can be caused by jurors relying on an expert’s

evaluation of a witness’s credibility instead of forming their own

independent judgment. See Hoult v. Hoult, 57 F.3d 1, 7 (1st Cir.

1995).

     Therefore, the previously cited sections of Dr. Casanova’s

testimony at Docket No. 252-2 at 14 are stricken for including

inadmissible determinations regarding Jelú’s credibility.

                            IV. CONCLUSION

     “When an expert undertakes to tell the jury what result to

reach, this does not aid the jury in making a decision, but rather

attempts to substitute the expert's judgment for the jury's.”

United States v. Duncan, 42 F.3d 97, 101 (2d Cir.1994). Thus,

“[w]hen this occurs, the expert acts outside of his limited role

of providing the groundwork in the form of an opinion to enable

the jury to make its own informed determination.” Id., see also

Carballo Rodriguez v. Clark Equip. Co., 147 F. Supp. 2d 81, 85

(D.P.R. 2001). In light of the above, the entirety of the report

must be stricken for failing to comply with Fed. R. Evid. 702 and

for invading the province of the Court and the jury.
Civil No. 16-1586 (RAM)                                                              23


       Dr. Casanova’s diagnosis that Jelú’s anxiety and depression

was caused by essentially any work-related problem other than

sexual harassment lacked common sense explanations, let alone the

reliable methodology required by Daubert. “[S]omething doesn't

become    ‘scientific      knowledge’         just     because    it's   uttered     by

a scientist.” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311,

1315–16 (9th Cir. 1995). Likewise, a conclusory diagnosis cannot

be deemed reliable simply because it was provided by a qualified

psychiatrist. Likewise, Dr. Casanova’s assertion that Plaintiff’s

sexual harassment claims are “suspicious” is inadmissible for

improperly    informing      the      jury     that    it   should     conclude    that

Plaintiff’s testimony is not credible, instead of providing the

jury   with   the    tools      to   reach     its    own   conclusions     regarding

credibility. Shay, 57 F.3d 126, 131 (1st Cir. 1995).

       The remaining portions of the report consist of Dr. Casanova’s

summary of the applicable legal standards and the facts of the

case. There is no controversy regarding the inadmissibility of Dr.

Casanova’s    summary      of     the      legal     standards.    Given    that    the

fundamental    portions      of      the     report    have     been   stricken,    Dr.

Casanova’s summary of the facts is rendered inadmissible and

cumulative in the absence of any expert opinions. See Tchatat, 315

F.R.D. at 445. It is worth mentioning that the summary of facts is

plagued    with     disparaging         statements      aimed     at   Plaintiff    and

conclusions       beyond   the       scope     of     Dr.   Casanova’s     expertise.
Civil No. 16-1586 (RAM)                                                         24


Particularly       glaring    examples    of   this     are   Dr.   Casanova’s

“opinions”    regarding       Jelú’s   qualifications.     Specifically,       Dr.

Casanova states that Jelú was not qualified for the Attorney III

position and that she attained her employment positions “based on

trust rather than merit” (Docket No. 252-2 at 9 and 11). Although

Dr. Casanova’s qualifications as an expert psychologist are not in

question, the Court cannot conclude that she is qualified to opine

regarding    the     Municipality’s      employment     decisions    or    Jelú’s

professional merits.

      The    Court     must    conclude    that     the   totality        of   the

Municipality’s proffered expert testimony would not assist the

trier of fact in this case. Dr. Casanova’s opinions are conclusory

and   lack   the     specialized   knowledge      and   reliable    methodology

required by Fed. R. Evid. 702. Moreover, the report even fails to

comply with its basic stated purpose: “render                 an opinion in

relation to acclaim for emotional damages.” (Docket No. 252-2 at

1). In accordance with the above, Plaintiff’s Motion in Limine to

Exclude the Report and Proffered Testimony Of Dr. Cynthia Casanova

Pelosi at Docket No. 252 is GRANTED.

      IT IS SO ORDERED.

      In San Juan Puerto Rico, this 10th day of October 2019.

                                       S/ RAÚL M. ARIAS-MARXUACH
                                       United States District Judge
